DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed 21 July 2021 and 23 December 2021 have been considered by the examiner.
US 2008/0004563 A1 was not considered by the examiner. The reference is directed towards a multiple-component tampon applicator and makes no mention of any rubber components, gas transmission rates, curing packages, or volatile organic chemicals. It is unclear how the reference relates to the present application.
US 2014/0007647 A1 was not considered by the examiner. The reference is directed towards a method for correcting an offset for a pressure difference measured by using a differential pressure sensor situated in an air duct. The reference makes no mention of any rubber components, gas transmission rates, curing packages, or volatile organic chemicals. It is unclear how the reference relates to the present application.
The examiner did not consider any of the non-patent literature documents (NPL) since all NPL cited in the IDS filed 21 July 2021 were previously on the record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 23, the claim recites “the first cap layer comprises a cap layer material comprising… a cured rubber compound” in lines 13-14. There is no support in the specification as originally filed for this limitation. The specification discloses the cap layer can include one or more polydiene polyol-based polyurethane and uncured rubber (see, e.g., instant specification, page 6, first full paragraph).
Claims 24 and 26-27 are rejected under 35 U.S.C. 112(a) due to their dependency on claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”) and Hanhi et al. (Elastomeric Materials, “Hanhi”) and the evidence provided by Corrosionpedia (Curing Agent).
With respect to claim 1, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses the cap layer includes a cure package, such as molecular sulfur and peroxide curing agents ([0027]), i.e. a curing package comprising a sulfur-based or peroxide-based curing agent. 

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound. The blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]).
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain uncured 
Chang in view of Henning does not teach wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches natural rubber is used in tires and footwear (Page 18). Hanhi further teaches the use of thermoplastic polyurethane, which offers good abrasion resistance, good tear strength, and good oxygen, ozone, and weather resistance (Page 55-56), and are used in footwear and components of car industry, i.e. tires (Page 57).
Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of natural rubber, including that presently claimed, and any amount of polyurethane, including that presently claimed, in order to provide an article having desired elastic properties, tensile strength, elongation, tear resistance, wear resistance, abrasion resistance, and oxygen, ozone, and weather resistance as taught by Hanhi.
Regarding the amount of the curing package, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use small amounts of the curing package, including that presently claimed, so as not to impact the properties of the cap layer.
Regarding the amount of the volatile compounds in the uncured rubber compound, given that Chang in view of Henning and Hanhi discloses uncured rubber, i.e. natural rubber (Henning, [0032]), identical to that used in the present invention (see instant specification, page 38, first paragraph), then the uncured rubber compound would necessarily inherently have less than 5 wt% volatile compounds as presently claimed.
With respect to claim 10, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when the layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

With respect to claims 21-22, Chang discloses a rubber layer bonded to the TPU cap layer ([0064]), i.e. a rubber layer disposed on the cap layer second side. Chang further discloses the rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.
Chang does not explicitly disclose wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C. However, as evidenced by Henning, uncured rubber includes natural rubber and is vulcanized (Henning, Abstract). Therefore, the natural rubber of Chang would inherently be uncured. Given that Chang discloses an identical rubber layer as that presently claimed, then it would necessarily inherently have less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”), Hanhi et al. (Elastomeric Materials, “Hanhi”), and the evidence provided by Corrosionpedia (Curing Agent).
With respect to claims 12 and 14-15, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polymethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses at least one TPU structural layer bonded to the core layer ([0061]) and a tie layer between the core layer and the TPU structural layer ([0069]). Chang discloses a TPU layer including a curing agent such as sulfur-based curing agent of a peroxide curing agent, i.e. a peroxide-based curing agent ([0068]). While Chang discloses the TPU layer having the curing agent is a cap layer, it is well known in the art that curing agents applied to polymers facilitate bonding (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Therefore, it would have been obvious to one of ordinary skill in the art to include the curing agents in any TPU layer, including the at least one TPU structural layer, in order to facilitate bonding of the layers (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Chang further discloses sulfur and peroxide curing agents including molecular sulfur, dicumyl peroxide, zinc peroxide, benzoyl peroxide, 2,4-chlorobenzoyl peroxide, and 2,5-bis(t-butylperoxy)-2,5-dimethylhexane ([0027]), which are identical to those of the present invention (see instant specification, page 41, 1st paragraph) and would therefore necessarily inherently have an initiation temperature that is less than the melting temperature of the cap layer. The TPU structural layer containing the curing agent corresponds to the curing package layer presently claimed. Thus, the cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound. The blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]).
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain uncured 
Chang in view of Henning does not teach wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches natural rubber is used in tires and footwear (Page 18). Hanhi further teaches the use of thermoplastic polyurethane, which offers good abrasion resistance, good tear strength, and good oxygen, ozone, and weather resistance (Page 55-56), and are used in footwear and components of car industry, i.e. tires (Page 57).
Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of natural rubber, including that presently claimed, and any amount of polyurethane, including that presently claimed, in order to provide an article having desired elastic properties, tensile strength, elongation, tear resistance, wear resistance, abrasion resistance, and oxygen, ozone, and weather resistance as taught by Hanhi.
Regarding the amount of the volatile compounds in the uncured rubber compound, given that Chang in view of Henning and Hanhi discloses uncured rubber, i.e. natural rubber (Henning, [0032]), identical to that used in the present invention (see instant specification, page 38, first paragraph), then the uncured rubber compound would necessarily inherently have less than 5 wt% volatile compounds as presently claimed.
Claims 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”) and Hanhi et al. (Elastomeric Materials, “Hanhi”).
With respect to claim 23, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses a rubber layer bonded to the TPU cap layer ([0064]), i.e. a rubber layer disposed on the cap layer second side. Chang discloses the rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer. Given that the cap layer is bonded to the rubber layer through vulcanization ([0027]), this makes the rubber layer a cured rubber layer. Chang further discloses the cap layer contains uncured material but is subsequently cured ([0029]), making the uncured material cured.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the cured material is a cured rubber compound, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the cured rubber compound.
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound. The blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]).
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain uncured rubber as taught by Henning in order to provide a layer having improved physical properties (Henning, [0020]). When the cap layer of Chang in view of Henning is cured (Chang, [0029]), then the uncured rubber compound becomes the cured rubber compound presently claimed.
Chang in view of Henning does not disclose wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the cured rubber compound.
Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches natural rubber is used in tires and footwear (Page 18). Hanhi further teaches the use of thermoplastic polyurethane, which offers good abrasion resistance, good tear strength, and good oxygen, ozone, and weather resistance (Page 55-56), and are used in footwear and components of car industry, i.e. tires (Page 57).
Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of natural rubber (i.e., cured rubber compound), including that presently claimed, and any amount of polyurethane, including that presently claimed, in order to provide an article having desired elastic properties, tensile strength, elongation, tear resistance, wear resistance, abrasion resistance, and oxygen, ozone, and weather resistance as taught by Hanhi.
While there is no disclosure from Chang in view of Henning and Hanhi regarding an interface region located at the interface between the cured rubber layer and the cap layer, wherein the interface region is substantially free of gas bubbles, or, if gas bubbles are present, the gas bubbles in the interface region have a total surface area of less than 20% of a total surface area of the interface region, given that Chang in view of 
With respect to claim 26, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when the layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

With respect to claim 27, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 114 is a .

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”) and Hanhi et al. (Elastomeric Materials, “Hanhi”) as applied to claim 23 above, or alternatively as being unpatentable over Chang in view of Henning and Hanhi as applied to claim 23 above and further in view of Hoven et al. (Reduction of Offensive Odor from Natural Rubber by Odor-Reducing Substances, “Hoven”).
With respect to claim 24, Chang discloses the rubber layer is made from natural rubber ([0064]). Chang further discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.
Chang does not explicitly disclose wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C. However, Henning teaches uncured rubber includes natural rubber and is vulcanized (Henning, Abstract). Therefore, the rubber layer of Chang in view of Henning and Hanhi 
Alternatively, Chang discloses the rubber layer is made from natural rubber ([0064]). Chang further discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.
Chang in view of Henning and Hanhi does not disclose wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C. However, Henning teaches uncured rubber includes natural rubber and is vulcanized (Henning, Abstract). Therefore, the rubber layer of Chang in view of Henning and Hanhi would inherently be the crosslinked reaction product of an uncured rubber compound containing volatile compounds.
Chang in view of Henning and Hanhi does not disclose the amount of volatile compounds presently claimed.
However, as disclosed by Hoven, offensive odors emitted from natural rubber due to volatile compounds is a well-known problem (page 2253, Introduction). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the .
Claims 1, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”), Hanhi et al. (Elastomeric Materials, “Hanhi”), and Hoven et al. (Reduction of Offensive Odor from Natural Rubber by Odor-Reducing Substances, “Hoven”).
With respect to claim 1, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses the cap layer includes a cure package, such as molecular sulfur and peroxide curing agents ([0027]), i.e. a curing package comprising a sulfur-based or peroxide-based curing agent. 

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene 
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound. The blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]).
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain uncured rubber as taught by Henning in order to provide a layer having improved physical properties (Henning, [0020]).
Chang in view of Henning does not teach wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches natural rubber is used in tires and footwear (Page 18). Hanhi further teaches the use of 
Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of natural rubber, including that presently claimed, and any amount of polyurethane, including that presently claimed, in order to provide an article having desired elastic properties, tensile strength, elongation, tear resistance, wear resistance, abrasion resistance, and oxygen, ozone, and weather resistance as taught by Hanhi.
Chang in view of Henning and Hanhi does not disclose the amount of the volatile compounds in the uncured natural rubber.
However, as disclosed by Hoven, offensive odors emitted from natural rubber due to volatile compounds is a well-known problem (page 2253, Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art to minimize the volatile compounds in the natural rubber of Chang in view of Henning and Hanhi to be as low as possible, including amounts presently claimed, in order to provide a product with little to no odor.
Regarding the amount of the curing package, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use small amounts of the curing package, including that presently claimed, so as not to impact the properties of the cap layer.
With respect to claim 10, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when the layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

With respect to claims 21-22, Chang discloses a rubber layer bonded to the TPU cap layer ([0064]), i.e. a rubber layer disposed on the cap layer second side. Chang further discloses the rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.
Chang in view of Henning and Hanhi does not explicitly disclose wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile 
Chang in view Henning and Hanhi does not disclose the amount of volatile compounds. However, as disclosed by Hoven, offensive odors emitted from natural rubber due to volatile compounds is a well-known problem (page 2253, Introduction). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the volatile compounds in the natural rubber, i.e. uncured rubber compound, of Chang in view of Henning and Hanhi as low as possible, including amounts presently claimed, in order to product a product with little or no odor.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Henning et al. (US 2008/0045643 A1, “Henning”), Hanhi et al. (Elastomeric Materials, “Hanhi”), Hoven et al. (Reduction of Offensive Odor from Natural Rubber by Odor-Reducing Substances, “Hoven”), and the evidence provided by Corrosionpedia (Curing Agent).
With respect to claims 12 and 14-15, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses at least one TPU structural layer bonded to the core layer ([0061]) and a tie layer between the core layer and the TPU structural layer ([0069]). Chang discloses a TPU layer including a curing agent such as sulfur-based curing agent of a peroxide curing agent, i.e. a peroxide-based curing agent ([0068]). While Chang discloses the TPU layer having the curing agent is a cap layer, it is well known in the art that curing agents st paragraph) and would therefore necessarily inherently have an initiation temperature that is less than the melting temperature of the cap layer. The TPU structural layer containing the curing agent corresponds to the curing package layer presently claimed. Thus, the cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the 
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound. The blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]).
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain uncured rubber as taught by Henning in order to provide a layer having improved physical properties (Henning, [0020]).
Chang in view of Henning does not teach wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package.
Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches 
Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of natural rubber, including that presently claimed, and any amount of polyurethane, including that presently claimed, in order to provide an article having desired elastic properties, tensile strength, elongation, tear resistance, wear resistance, abrasion resistance, and oxygen, ozone, and weather resistance as taught by Hanhi.
Chang in view of Henning and Hanhi does not disclose wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
However, as disclosed by Hoven, offensive odors emitted from natural rubber due to volatile compounds is a well-known problem (page 2253, Introduction). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the volatile compounds in the natural rubber, i.e. uncured rubber compound, of Chang in view of Henning and Hanhi as low as possible, including amounts presently claimed, in order to provide a product with little or no odor.

Response to Arguments
Due to the cancellation of claims 28-31, the election/restriction requirement set forth in the Office action mailed 15 July 2021 is withdrawn.
Due to the amendment to the specification, the objection to the specification is withdrawn.
Due to the amendments to claims 21 and 23, the claims objections to claims 21 and 23 are withdrawn.
Due to the amendment to claim 12, the 35 U.S.C. 112(b) rejection of claim 12 is withdrawn.
Due to the cancellation of claim 25, the 35 U.S.C. 112(b) rejection of claim 25 is withdrawn.
Due to the cancellation of claims 3 and 25, the 35 U.S.C. 103 rejections of claims 3 and 25 are withdrawn.

Applicant’s arguments filed 30 September 2021 have been fully considered but are not persuasive.
Regarding the 35 U.S.C. 103 rejection of claim 1 over Chang in view of Henning and Hoven, Applicant argues the references do not teach, disclose, or suggest each and every feature of the claim. Particularly, Applicant argues the references do not disclose the claimed cap layer containing the polydiene polyol-based polyurethane, uncured rubber compound, and curing package, the amounts of those components, or the amount of the volatile compounds in the uncured rubber compound. Applicant argues that Chang does not disclose the amounts and Henning teaches 
In response to Applicant’s argument that Chang and Henning do not disclose the amounts of the polydiene polyol-based polyurethane, uncured rubber compound, and curing package, the examiner acknowledges that Chang and Henning do not satisfy the claimed amounts. However, as set forth in the above rejections, a new reference, namely Hanhi, was found. Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (Page 16-17). Hanhi additionally teaches natural rubber is used in tires and footwear (Page 18). Hanhi further teaches the use of thermoplastic polyurethane, which offers good abrasion resistance, good tear strength, and good oxygen, ozone, and weather resistance (Page 55-56), and are used in footwear and components of car industry, i.e. tires (Page 57). Chang in view of Henning and Hanhi are analogous inventions in the field of footwear and tires. Therefore, it would have been obvious to one of ordinary skill 
In response to Applicant’s argument that the first cap layer is “within the multi-layered structure”, 
In response to Applicant’s argument that Hoven teaches adding chemicals, the Office acknowledges that while Hoven teaches this, Hoven was merely used to show that the problem of volatile compounds in natural rubber is a well-known problem and not to teach in a method of reducing the emission of volatile compounds. One of ordinary skill in the art, recognizing that this problem exists, would desire to control the emission of offensive odors in order to provide a product with little to no odor, and thereby arrive at the claimed invention.

Regarding the 35 U.S.C. 103 rejection of claim 1 over Chang in view of Henning, Applicant argues the Office’s position of inherency is improper. Applicant argues that the prior art does not disclose the uncured rubber compound containing less than 5 wt% volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C. Applicant argues the Office has not provided a basis in fact and/or technical reasoning to support its determination of inherency. The examiner respectfully disagrees.
Firstly, it is noted that the rejection of claim 1 is now over Chang in view of Henning and Hanhi as set forth above; Hanhi teaches the amount of the polydiene polyol-based polyurethane and the uncured rubber compound as described above. As set forth in the above rejections, Chang discloses an identical core layer as that presently claimed. Chang in view of Henning and Hanhi discloses an identical cap layer as that presently claimed, i.e. one made from at least one polydiene polyol-based polyurethane and an uncured rubber compound. Particularly, Chang discloses the cap layer includes uncured material ([0029]). Henning teaches a mixture of a diene-based st paragraph). Since the rubber of Henning includes uncured natural and/or synthetic rubber ([0025]), then it is an uncured rubber compound as defined by the instant specification. Henning additionally teaches the blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]). Hanhi was used to teach the amounts as set forth above. Therefore, given that Chang in view of Henning and Hanhi discloses an identical structure made from identical materials (i.e., an identical core layer and an identical first cap layer), then it would necessarily inherently have the same properties as that which is presently claimed, including the uncured rubber compound including less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the uncured rubber compound when the uncured rubber compound is heated to a temperature of about 200°C. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Henning reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant additionally argues Chang does not disclose a curing package in the cap layer and points to [0066] and [0068] of Chang for support. The examiner respectfully disagrees.
It is unclear why Applicant argues Chang does not disclose a curing package in the cap layer because Chang discloses “[a] cap layer [that] is reactive” ([0025]), where 
Regarding the 35 U.S.C. 103 rejection of claim 12 over Chang in view of Henning and Hoven, Applicant argues the references do not teach, disclose, or suggest each and every feature of the claim. Particularly, Applicant argues Chang in view of Henning and Hoven does not disclose the first cap layer presently claimed, wherein the first cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane and an uncured rubber compound having less than 5 wt% of volatile compounds. Applicant further argues Chang in view of Henning and Hoven does not disclose the claimed amounts of the polydiene polyol-based polyurethane or the uncured rubber compound. Applicant additionally argues that the cap layer is an inner layer, such that one of ordinary skill in the art would not want to minimize offensive odors emitted from the rubber of the layer, and that Hoven additionally teaches mixing various chemicals with the rubber prior to vulcanization to reduce the odor. The examiner respectfully disagrees.
In response to Applicant’s argument that Chang and Henning do not disclose the amounts of the polydiene polyol-based polyurethane and uncured rubber compound, the examiner acknowledges that Chang and Henning do not satisfy the claimed amounts. However, as set forth in the above rejections, a new reference, 
In response to Applicant’s argument that the first cap layer is “within the multi-layered structure”, this is not found persuasive. The claim only broadly requires: a core layer having a first and second side; a first cap layer having a cap layer first side and a cap layer second side; wherein the cap layer first side is adjacent with the first side of the core layer; wherein the cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer. Nothing in the claim states that the first cap layer is “within the multi-layered structure”; rather, the claimed structure is broadly a core layer/tie layer/first cap layer or core layer/curing package layer/first cap layer or core layer/tie layer/curing package layer/first cap layer. 
In response to Applicant’s argument that Hoven teaches adding chemicals, the Office acknowledges that while Hoven teaches this, Hoven was merely used to show that the problem of volatile compounds in natural rubber is a well-known problem and not to teach in a method of reducing the emission of volatile compounds. One of ordinary skill in the art, recognizing that this problem exists, would desire to control the emission of offensive odors in order to provide a product with little to no odor, and thereby arrive at the claimed invention.
Regarding the 35 U.S.C. 103 rejection of claim 12 over Chang in view of Henning,
Firstly, it is noted that the rejection of claim 12 is now over Chang in view of Henning and Hanhi and the evidence provided by Corrosionpedia as set forth above; Hanhi teaches the amount of the polydiene polyol-based polyurethane and the uncured rubber compound as described above. As set forth in the above rejections, Chang discloses an identical core layer as that presently claimed. Chang in view of Henning and Hanhi discloses an identical cap layer as that presently claimed, i.e. one made from at least one polydiene polyol-based polyurethane and an uncured rubber compound. Particularly, Chang discloses the cap layer includes uncured material ([0029]). Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. The rubber includes uncured natural and/or synthetic rubber ([0025]). The instant specification defines a “rubber compound” to include “a natural rubber, [or] a synthetic rubber” (see instant specification, page 38, 1st paragraph). Since the rubber of Henning includes uncured natural and/or synthetic rubber ([0025]), then it is an uncured rubber compound as defined by the instant specification. Henning additionally teaches the blend of rubber and diene-based TPU provides improved physical properties of rubber compositions ([0020]). Hanhi was used to teach the amounts as set forth above. Therefore, given that Chang in view of Henning and Hanhi discloses an identical structure made from identical materials (i.e., an identical core layer and an identical first cap layer), then it would necessarily inherently have the same properties as that which is presently claimed, including the uncured rubber compound including less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Henning reference must be supported by a declaration or affidavit. As set forth in MPEP 
Regarding the 35 U.S.C. 102(a)(1) rejection of claim 23 over Chang, Applicant argues the reference does not teach, disclose, or suggest the feature of the claim. Applicant argues that the reference does not disclose the first cap layer, the cured rubber layer, an interface region, or the composition of the first cap layer. Applicant additionally argues the Office’s position of inherency regarding the interface region is incorrect, as Applicant believes the reference does not disclose identical compounds.
Firstly, it is noted that claims 23-24 and 26-27 are now rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Henning and Hanhi as described above. Chang discloses the overall structure of the article, including the claimed core layer, a cap layer comprising a polydiene polyol-based TPU, and a rubber layer bonded to the cap layer as set forth above. The rubber layer is made from natural rubber (Chang, [0064]) and is vulcanized to bond to the cap layer (Chang, [0027]), which makes the rubber layer a cured rubber layer. Chang additionally discloses the cap layer contains uncured material but is subsequently cured (Chang, [0029]), making the uncured material cured. However, Chang does not disclose wherein the cured material is a cured rubber compound, nor the amounts of the polydiene polyol-based polyurethane or the cured rubber compound. Henning teaches a mixture of a diene-based TPU and natural and/or synthetic rubber (Henning, [0009]); the TPU contains at 
The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) persuasive evidenced would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the Applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e., naturally flow from the prior art), and thus, the burden is properly shifted back to Applicant to show that they are not. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Chang, Henning, and Hanhi references must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. It is noted that Applicant has not provided any evidence, i.e. data, showing the difference between the claimed rubber compound and that taught by Chang in view of Henning and Hanhi.
Applicant lastly argues that all dependent claims should be allowable, since they believe the independent claims to be allowable. The examiner disagrees, because as pointed out above, the independent claims are not allowable. Further, the dependent claims are rejected under 35 U.S.C. 103 as set forth above.
It is additionally noted that claims 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787